Case 2:21-cv-00267-RAJ-LRL Document 1-13 Filed 05/13/21 Page 1 of 1 PageID# 83




                        - Bwision:^                  StatesyDistr^ Xouvt
                              Receipt NuiabBT: 24683.S48568
                         . Cashier ID: tlevinso             -
                             . Transaction Dates'05/l?/202I:
                              Payer NaiDes TftTYflNA BflBflKflEVA
                              CIVIL FILING                              :
                               For: TATYAKA BABAKAEVA
                               Asount;      ;;v. $402,0j0
                              HONEY ORDER              '            ^
                             . Check/Honey . Order Nub:.;2748B81S411:
                               Aat TehderM; $400.00
                              HONEY ORDER
                               Check/Honey Order Nubs 27318761177
                         ;     fist Tendered; $2,00

                              TotalDues:      $402.80
                              Total Tendereds $402.00
                              Change Aots       $0.00 . :
                              TATYANA. BABAKAEVA
                              2:21cv267
